Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-2, 4-8, 21-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US2018/0213145)  in view of Jammalamadaka (Human pose search using deep networks, IVC 2017) and in further view of Instagram (“New to Instagram Stories: Upload Any Photo from Your Camera Roll + New Filters”, November 2017)
As for claim 1, Guo teaches
A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor, cause a computer device to: 
identify, from a camera viewfinder stream received from a client device, a sample digital image portraying a pose of a user; ([0016],[0020] current photographic scene)
process the sample digital image ([0016] as above) and one or more previously captured digital images portraying one or more poses of the user ([0019]-[0020] matching current pose with template pose [0013] ln 12-14 template derived from user images uploaded to social media) [..] to generate one or more similarity predictions between the pose of the user from the sample digital image and the one or more poses of the user of the one or more previously captured digital images ([0020] delta, i.e. difference); and 
in response to determining that at least one of the one or more similarity predictions between the pose of the user from the sample digital image and the one or more poses of the user of the one or more previously captured digital images satisfies a similarity threshold, cause a camera of the client device to capture a digital image from the camera viewfinder stream ([0019] the camera takes a picture once the current pose matches the template pose)
Guo does not specifically teach, Jammalamadaka however teaches
utilizing a machine learning model to generate one or more similarity predictions (Jammalamadaka, ch 4.1 machine learning model for pose matching, ch 5.2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Guo by including features of Jammalamadaka, as both pertain to the art of analysis of images of human subjects.  The motivation to do so would have been, Guo teaches a comparison of a current user pose with a pre-stored user pose, however is silent on the techniques for the comparison.  Jammalamadaka teaches an appropriate technique for pose comparison, based on machine learning.
The combination of Guo and Jammalamadaka does not specifically teach, Instagram however teaches
	processing/comparing previously captured digital images images from a camera roll of the client device (Instagram, title, pg 2, pg 9-10, teaches uploading images from the user’s camera roll to their Instagram account; consequently, the templates discussed above, [0013], derived from images from a social media account uploaded by a user, as taught by Guo, can be images uploaded from the camera roll as taught by Instagram)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Guo and Jammalamadaka to further include the feature of uploading images from a camera roll to a social media account as taught by Instagram, as all pertain to processing user images.  The motivation to do so would have been, to enhance the convenience of using a social Instagram account with a photo-capturing mobile device.

As for claims 21 and 26, please see discussion of independent claim 1 above.



As for claim 2, 28 the combination of Guo, Jammalamadaka and Instagram teaches
process the sample digital image and the one or more previously captured digital images utilizing the machine learning model by: 
generating image pairs comprising combinations of the sample digital image and each of the one or more previously captured digital images (Jammaladaka, ch 4.1 par 2, triplets (x, xpi, xni) including a relationship between the reference image x and each of the positive and negative images xp and xn, thereby containing a positive pair and a negative pair); and 
encoding the generated image pairs into a feature vector space (pars 2 and  5, the projection f(x) and the various outputs of the CNN layers can be called a “feature vector space” and produce pairs (y, yp) and (y, yn))
generate the one or more similarity predictions by utilizing the machine learning model to compare the generated image pairs within the feature vector space (ch 4.1 par 6 training the network using the positive and negative pairs)

As for claim 4, 30 the combination of Guo, Jammalamadaka and Instagram teaches 
identify the sample digital image portraying the pose of the user by one or more of identifying the sample digital image portraying a facial expression of the user, or identifying the sample digital image portraying a body position of the user (Guo [0012],[0020] user orientation/pose)

As for claims 5, 22, the combination of Guo, Jammalamadaka and Instagram teaches 
to learn parameters of the machine learning model by utilizing the machine learning model to process a pair-wise learning set comprising positive image pairs, negative image pairs, and ground truths corresponding to the positive image pairs and the negative image pairs (Fig 6, ch 4.1 par 6, training the network using the positive and negative pairs; the "positive" and "negative" labels can be considere "ground truths")

As for claim 6, 23, the combination of Guo, Jammalamadaka and Instagram teaches 
learn parameters of the machine learning model by: 
identifying a positive image pair, a negative image pair, and corresponding image pair ground truths from the pair-wise learning set;  (Fig 6, ch 4.1 par 6)
generating similarity predictions utilizing the machine learning model to process the positive image pair and the negative image pair (ch 4.1 par 2 calculating distances dp, dn, and loss L - equation (2)); and 
modifying one or more parameters of the machine learning model based on comparing the similarity predictions to the image pair ground truths (ch 4.1 par 2 learning parameters "w", also eqs (5),(6))

As for claim 7, 24, the combination of Guo, Jammalamadaka and Instagram teaches 
to generate the pair-wise learning set based on one or more of: a digital image repository (ch 6.1 various datasets of images used to create the training data) or a video clip 

As for claim 8, 25 the combination of Guo, Jammalamadaka and Instagram teaches 
generate the pair-wise learning set based on the digital image repository by: 
identifying a first digital image in the digital image repository that portrays a person in a first pose (ch 4.1 par 2 image xp, ch 4.2.1 clusters of similar poses); 
identifying a second digital image in the digital image repository that portrays the person in a second pose (ch 4.1 par 2 image xn, ch 4.2.1 clusters of similar poses); and 
determining a ground truth for the image pair comprising the first digital image and the second digital image, wherein determining the ground truth is based on a level of similarity between the first pose and the second pose (ch 4.2.1 determining clusters of similar-pose images; determining positive and negative samples from the clusters)

As for claim 27, the combination of Guo, Jammalamadaka and Instagram teaches
the one or more previously captured digital images from the camera roll are stored on the client device (Instagram, pg 7, images stored on a camera roll which is an application on the client device)

B.	Claims 3, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo  in view of Jammalamadaka and Instagram in further view of Photobooth (Google AI Blog: Take Your Best Selfie Automatically, with Photobooth on Pixel3,,April 2019, https://ai.googleblog.com/2019/04/take-your-best-selfie-automatically.html)
As for claims 3, 29 the combination of Guo, Jammalamadaka and Instagram teaches 
generate the one or more similarity predictions by utilizing the machine learning model to process the generated image pairs by generating one or more [..] similarity predictions between [..] of the user from the sample digital image and one or more facial expressions of the user from the one or more previously captured digital images (see claim 1)
the combination of Guo, Jammalamadaka and Instagram does not specifically teach, Photobooth however teaches 
	take images based on facial expressions (Photobooth, par 2, 4, teaches taking selfie images when specific facial expressions are detected)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Guo, Jammalamadaka and Instagram by including features of Photobooth, as all pertain to the art of art of analysis of images of human subjects.  The motivation to do so would have been, to do expand the usefulness of the application by including additional cues from the user for automatic selfie taking.

Allowable Subject Matter

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	building video clip pairs by pairing a "first" video frame from a video clip with a "second" frame as the positive pair, and building pairing the "first" frame with a "third" frame as the negative pair.  Jammalamadaka teaches a "reference" frame that is used both in the positive pair with a "second" frame and the negative pair with a "third" frame, however does not appear to specify that all three frames are extracted from the same video clip.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669